Exhibit 10.2

 

Execution Version

 

WORKING CAPITAL LOAN AGREEMENT

 

This WORKING CAPITAL LOAN AGREEMENT (as the same may be amended, supplemented
and restated from time to time, this “Agreement”) is made as of May 15, 2015
(the “Effective Date”), between EQT Corporation, a Pennsylvania corporation
(“Lender”), and EQT GP Holdings, LP, a Delaware limited partnership
(“Borrower”).

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Lender and Borrower agree as follows:

 

1.                                      Loans.  Subject to the terms and
conditions of this Agreement, from time to time during the period from the
Effective Date to the date (the “Maturity Date”) that is the earlier of
(a) February 18, 2019 or (b) the date specified by Lender to Borrower with at
least 90 days’ prior written notice, Lender agrees to make loans (“Loans”) to
Borrower in an aggregate principal amount outstanding not to exceed $50,000,000
at any time. Within the foregoing limits, Borrower may borrow, repay and
reborrow Loans in accordance with the terms and conditions hereof.  Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.                                      Repayment of the Loans.  Borrower
promises to pay the then-outstanding principal balance of the Loans, together
with interest accrued and outstanding thereon and any other sums due hereunder,
on the Maturity Date or such earlier date upon which the maturity of the Loans
may have been accelerated pursuant to Section 8.

 

3.                                      Procedure for Borrowing.  Borrower may
borrow Loans (or continue Eurodollar Rate Loans or convert Eurodollar Rate Loans
to Base Rate Loans or convert Base Rate Loans to Eurodollar Rate Loans) on any
Business Day (together with other capitalized terms not defined in the body of
this Agreement, as defined in Exhibit A); but Borrower shall give written notice
(each a “Borrowing Notice”) to Lender no later than 11:00 am (Pittsburgh time)
on the Business Day that is at least three Business Days before the date of
funding a Loan or the date of the conversion or continuation of any Loan (each a
“Borrowing Date”), which must be a Business Day. Borrower shall give such notice
in a form acceptable to Lender and each such Borrowing Notice shall specify
(i) whether Borrower is requesting a Loan, a conversion of Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) the location and number of
Borrower’s account to which funds are to be disbursed.  If Borrower fails to
specify a Type of Loan in a Borrowing Notice or if Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  A Loan may only be made in US Dollars.  Lender will make such Loans
available to Borrower by promptly crediting such amounts to the account of
Borrower designated by Borrower in the applicable Borrowing Notice.

 

--------------------------------------------------------------------------------


 

4.                                      Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

(b)                                 If any amount payable by Borrower under this
Agreement is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws. 
Furthermore, while any Event of Default exists, Borrower shall pay interest on
the principal amount of all outstanding Loans hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable laws (including the laws of the Commonwealth of
Pennsylvania).  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Bankruptcy Law. 
Interest shall be calculated on the basis of a 360-day year for the actual days
elapsed.

 

5.                                      Increased Costs; Taxes; Prepayments of
Loans.  Borrower shall pay increased costs on the Loans and taxes in connection
with the Loans, in each case in accordance with the procedures and terms of the
Revolving Credit Agreement as if the loans were loans thereunder and Lender were
a lender thereunder.

 

Borrower may, at its option, as provided in this Section 5, at any time and from
time to time prepay the Loans, in whole or in part, upon notice to the Lender
specifying (i) the date and amount of prepayment and (ii) the respective amounts
to be prepaid in respect of such Loans.  The payment amount specified in such
notice shall be due and payable on the date specified.  All prepayments pursuant
to this Section 5 shall include accrued interest on the amount prepaid to the
date of prepayment.

 

6.                                      Borrower’s Representations and
Warranties.  Borrower represents and warrants to Lender that:

 

(a)                                 Borrower (i) has been duly formed and is
validly existing in good standing under the laws of the State of Delaware and
(ii) is qualified to do business as a foreign entity in good standing in each
jurisdiction of the United States in which the ownership of its properties or
the conduct of its business requires such qualification and where the failure to
so qualify would be reasonably expected to have a material adverse effect on
Borrower and its subsidiaries, taken as a whole; and

 

2

--------------------------------------------------------------------------------


 

(b)                                 this Agreement has been duly authorized,
executed and delivered by Borrower and constitutes the valid and binding
agreement of Borrower, enforceable in accordance with its terms.

 

7.                                      Conditions of Lending.  The obligation
of Lender to make any Loan is subject to the conditions precedent that:

 

(a)                                 Each of the representations and warranties
set forth in Section 6 is true and accurate on and as of the date of the making
of such Loan; and

 

(b)                                 no event has occurred and is continuing or
would result from the proposed Loan that constitutes a Default or Event of
Default.

 

8.                                      Events of Default.  If one or more of
the following events of default (each an “Event of Default”) shall occur and be
continuing:

 

(a)                                 Borrower shall default in any payment of
principal when and as the payment shall become due and payable, or Borrower
shall default in any payment of interest as required herein, or in the payment
of any fees or other amounts, when the same shall become due and payable, and
such default shall continue for a period of three Business Days;

 

(b)                                 Borrower shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of its property, (ii) admit in writing of its
inability to pay its debts as such debts become due, (iii) make a general
assignment for the benefit of its creditors, (iv) commence a voluntary case
under any Bankruptcy Law, (v) file a petition seeking to take advantage of any
other law providing for similar relief of debtors, or (vi) consent or acquiesce
in writing to any petition duly filed against it in any involuntary case under
any Bankruptcy Law; or

 

(c)                                  a proceeding or case shall be commenced,
without the application or consent of Borrower in any court of competent
jurisdiction seeking (i) its liquidation, reorganization, dissolution or winding
up, or the composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of its assets, or
(iii) similar relief in respect of it, under any law providing for the relief of
debtors, and such proceeding or case shall continue undismissed, or unstayed and
in effect, for a period of 60 days (or such longer period, so long as Borrower
shall be taking such action in good faith as shall be reasonably necessary to
obtain the timely dismissal or stay of such proceeding or case); or an order for
relief shall be entered in an involuntary case under any applicable Bankruptcy
Law, against Borrower; or

 

(d)                                 a Change of Control shall occur,

 

then and in each and every case Lender, by notice in writing to Borrower, may
terminate the commitment of Lender hereunder and/or declare the unpaid balance
of the Loans and any other amounts payable hereunder to be forthwith due and
payable, and thereupon such balance shall

 

3

--------------------------------------------------------------------------------


 

become so due and payable without presentation, protest or further demand or
notice of any kind, all of which are hereby expressly waived; but in the case of
Section 8(b) and Section 8(c) above, the commitments of Lender hereunder shall
automatically terminate and the Loans and any other amounts payable hereunder
shall forthwith be due and payable.

 

9.                                      Notices.  All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

if to Borrower, to it at 625 Liberty Avenue, Suite 1700, Pittsburgh,
Pennsylvania 15222, Attention of the Chief Financial Officer, Telecopy
No. 412-553-7781.

 

if to the Lender, to it at to it at 625 Liberty Avenue, Suite 1700, Pittsburgh,
Pennsylvania 15222, Attention of the Chief Financial Officer, Telecopy
No. 412-553-7781.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

Lender or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; but approval of such procedures may be limited to
particular notices or communications.

 

10.                               Waivers; Amendments.  No failure or delay by
Lender to exercise any right or power shall operate as a waiver thereof, nor
shall any partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise of such right or power.  No waiver of any right or power of
Lender in this Agreement shall be effective unless given in writing signed by
Lender.  This Agreement may not be amended or modified except by a writing
signed by the parties.

 

11.                               Expenses of Enforcement.  Borrower shall
reimburse Lender on demand for any fees or other expenses of Lender in
connection with the enforcement of this Agreement and the collection of the
Loans and any other amounts due Lender hereunder.  Borrower agrees, to the
fullest extent permitted by law, to indemnify and hold harmless Lender and each
of its directors, officers, employees and agents (each an “Indemnified Party” )
from and against any and all claims, damages, liabilities and expenses
(including without limitation fees and disbursements of counsel) arising out of
or in connection with any investigation, litigation or proceeding (whether or
not any Indemnified Party is a party) arising out of, related to or in
connection with this Agreement, the Loans or any transaction in which any
proceeds of all or any part of the Loans made hereunder are applied, but such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence, unlawful conduct or willful misconduct of such Indemnified
Party.

 

12.                               Successors and Assigns.  This Agreement shall
be binding on and inure to the benefit of the parties and their respective
successors and permitted assigns.  Borrower may not assign this Agreement or
delegate any of its duties hereunder without the express written consent of
Lender.

 

4

--------------------------------------------------------------------------------


 

13.                               Governing Law.  This Agreement shall be
construed in accordance with and governed by the laws of the Commonwealth of
Pennsylvania.

 

14.                               Headings; Section References.  Headings in
this Agreement are for convenience only and shall not be used to interpret or
construe its provisions.  References to Sections in this Agreement are to
Sections of this Agreement.

 

15.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

 

16.                               Entire Agreement.  This instrument and any
other loan documents executed in connection herewith constitute the entire
Agreement between Lender and Borrower relating to the subject matter hereof and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties relating to the subject matter hereof.

 

17.                               No Third Party Beneficiaries.  The agreement
of Lender to make Loans to Borrower on the terms and conditions set forth in
this Agreement is solely for the benefit of Borrower and no other person has any
rights hereunder against Lender or with respect to the extension of credit
contemplated hereby.

 

18.                               Special Exculpation.  No claim may be made by
Borrower or any other person against Lender or any of its directors, officers,
employees, attorneys and agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or relating to this Agreement or any other
financing document or the transactions contemplated hereby or thereby, or any
act, omission or event occurring in connection therewith, and Borrower hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

19.                               Waiver of Jury Trial.  Each of Borrower and
Lender hereby irrevocably waives, to the fullest extent permitted by law, any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

20.                               Severability.  If any term or provision of
this Agreement shall be determined to be illegal or unenforceable, all other
terms and provisions of this Agreement shall nevertheless remain effective and
shall be enforced to the fullest extent permitted by applicable law.

 

21.                               Further Assurances. The parties agree (a) to
furnish upon request to each other such further information, (b) to execute and
deliver to each other such other documents, and (c) to do such other acts and
things, all as the other party may reasonably request for the purpose of
carrying out the intent of this Agreement.

 

[Signatures on following page]

 

5

--------------------------------------------------------------------------------


 

In witness whereof the parties have caused this Agreement to be executed by
their proper officers on the day and year first above written.

 

 

EQT Corporation

 

 

 

 

 

By:

/s/ David L. Porges

 

Name: David L. Porges

 

Title: President and Chief Executive Officer

 

 

 

 

 

EQT GP Holdings, LP

 

 

 

By:

EQT GP Services, LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Philip P. Conti

 

 

Name: Philip P. Conti

 

 

Title: Senior Vice President and Chief Financial Officer

 

Signature Page to Working Capital Loan Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

As used in the Agreement to which this Exhibit A is attached, the following
terms have the meanings indicated:

 

“Applicable Rate” shall have, on any day and with respect to Base Rate Loans or
Eurodollar Rate Loans, as the case may be, the meaning ascribed to such term in
the Revolving Credit Agreement with respect to “Base Rate Loans” or “Eurodollar
Rate Loans” as defined therein; but if the Revolving Credit Agreement then in
effect does not define any or all of such terms, then any of such terms not then
defined in the Revolving Credit Agreement shall have the meaning of the term
then defined in the Revolving Credit Agreement that most closely approximates
such term as defined in the Revolving Credit Agreement as in effect on the date
hereof.

 

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the Federal Funds Open Rate plus 0.5%, (b) the Prime Rate
and (c) the Published Rate plus 1.0%.  Any change in the Base Rate (and in any
of the alternative components thereof) shall take effect at the opening of
business on the day such change occurs.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Bankruptcy Law” means Title 11 of the United States Code entitled “Bankruptcy”,
as amended from time to time and any similar other applicable law or statute in
any other jurisdiction as amended from time to time.

 

“Business Day” means any day that is not (i) a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed; or (ii) a day on which banks are not open for dealings in
United States dollar deposits in the London interbank market.

 

“Change of Control” means any of the following events: (i) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the General Partner’s assets to any
other Person, unless immediately following such sale, lease, exchange or other
transfer such assets are owned, directly or indirectly, by the General Partner;
(ii) the dissolution or liquidation of the General Partner; (iii) the
consolidation or merger of the General Partner with or into another Person
pursuant to a transaction in which the outstanding membership interests of the
General Partner are changed into or exchanged for cash, securities or other
property, other than any such transaction where (a) the outstanding membership
interests of the General Partner are changed into or exchanged for Voting
Securities of the surviving entity or its parent and (b) Lender continues to
own, directly or indirectly, not less than a majority of the outstanding Voting
Securities of the surviving entity or its parent immediately after such
transaction; and (iv) other than Lender and its affiliates, a “person” or
“group” (within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act)
being or becoming the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act) of more than 50% of all of the then outstanding
membership interests of the General Partner, except in a merger or consolidation
which would not constitute a Change of Control under clause (iii) above.

 

A-1

--------------------------------------------------------------------------------


 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
but with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, in each case to the fullest
extent permitted by applicable law.

 

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for the
Interest Period applicable to such Eurodollar Rate Loan, the rate per annum
which appears on the Bloomberg Page BBAM1 (or on such other successor or
substitute page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or if such rate does not
so appear on the Bloomberg Page BBAM1 (or any successor or substitute page) the
rate which is quoted by another nationally recognized source selected by Lender
and reasonably acceptable to Borrower which displays rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an “Alternate Source”), at approximately
11:00 a.m., London time, two Business Days before the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to the amount of such Eurodollar Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any successor or substitute page) or any Alternate Source, a comparable
replacement rate determined by Lender at such time (which determination shall be
conclusive absent manifest error)).

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate of interest
based on the Eurodollar Rate.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Lender (for purposes of this definition, an “Alternate
Source”) or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate as
determined by the Lender at such time (which determination shall be conclusive
absent manifest error); but if such day is not a Business Day, the Federal Funds
Open Rate for such day shall be the “open” rate on the immediately preceding
Business Day.  If and when the Federal Funds Open Rate changes, the rate of
interest with respect to any advance to which the Federal Funds Open Rate
applies will change automatically without notice to the Borrower, effective on
the date of any such change.

 

“General Partner” means EQT GP Services LLC, a Delaware limited liability
company (including any permitted successors and assigns under the Agreement of
Limited Partnership of Borrower).

 

A-2

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; but if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by Borrower and notified to Lender in the
Borrowing Notice; but:

 

(i)                                 any Interest Period which would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

 

(ii)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to the provisions of clause (i) above, end on the last Business
Day of the calendar month at the end of such Interest Period; and

 

(iii)                           no Interest Period shall extend beyond the
Maturity Date.

 

“Person” means a corporation, partnership, joint venture, trust, limited
liability company, unincorporated organization or any other entity.

 

“Prime Rate” means the interest rate per annum announced from time to time by
PNC Bank, National Association at its principal office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged to
commercial borrowers or others by PNC Bank, National Association.  Any change in
the Prime Rate shall take effect at the opening of business on the day such
change is announced.

 

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by Lender).

 

“Revolving Credit Agreement” at any time means the revolving credit agreement
with the largest aggregate commitment amount to which Lender is then a party as
the borrower, as amended, or if there is no such revolving credit agreement then
in effect, the last revolving credit agreement to which Lender was a party as
the borrower. As of the Effective Date, the Revolving Credit Agreement is the
revolving credit agreement dated as of February 18, 2014 among, inter alia, EQT
Corporation, PNC Bank, National Association, as Administrative Agent, and
Lenders party thereto.

 

A-3

--------------------------------------------------------------------------------


 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Voting Securities” means securities of any class of Person entitling the
holders thereof to vote in the election of members of the board of directors or
other similar governing body of the Person, or in the case of a limited
partnership, a majority of the general partner interests in such limited
partnership.

 

A-4

--------------------------------------------------------------------------------